EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            




2.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Qing Lin, on June 7, 2022.


4.	The Claims have been amended as follows:
Please cancel claim 1.

2.	(Currently Amended) An isolated polynucleotide encoding a cAMP receptor protein variant, wherein glutamine is substituted for an amino acid at position 196 in [[an]] the amino acid sequence of SEQ ID NO:1, and wherein expression of the protein variant increases L-amino acid productivity.

4.	(Currently Amended) A microorganism of the genus Escherichia [[(Escherichia
 sp.)]] comprising a cAMP receptor protein variant, wherein glutamine is substituted for an amino acid at position 196 in [[an]] the amino acid sequence of SEQ ID NO: 1.

5.	(Currently Amended) The microorganism of claim 4, wherein the microorganism of the genus Escherichia is Escherichia coli [[(E. coli)]].

8.	(Currently Amended) A method of producing an L-amino acid, the method comprising:
culturing a microorganism of the genus Escherichia in a medium, the microorganism
comprising a cAMP receptor protein variant wherein glutamine is substituted for an amino acid at position 196 in [[an]] the amino acid sequence of SEQ ID NO: 1.




EXAMINER’S COMMENTS

5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance’.





REASONS FOR ALLOWANCE

6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed an isolated polynucleotide encoding a cAMP receptor protein variant, wherein glutamine is substituted for an amino acid at position 196 in the amino acid sequence of SEQ ID NO:1, and wherein expression of the protein variant increases L-amino acid productivity.  A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention.  Thus, the claimed invention is novel and nonobvious over the prior art.  


Conclusion



7.	Claims 2-10 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/HOPE A ROBINSON/ 
Primary Examiner, Art Unit 1652